Title: To John Adams from William Cunningham, 2 December 1803
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg Dec. 2. 1803.

I duly received your esteemed favor of the 28 ult.
More valuably as I know your time is employed, yet I cannot restrain the wish that you would have "Patience and leisure to make the friendly remarks" which arose on the perusal of my performance. I am sufficiently sensible of inaccuracies to be admonished, for the future, against too much confidence in my own information—a friendly eye to discover faults, and a friendly hand to correct them, are benefits which a just precaution recommends to writers of more accuracy, and of better advantages than myself. My library, which was extensive, has been yielded to the demands of justice, and I am left to a reliance on my memory with such aids as I can gather from periodical publications, and a few small collections of books to which I have access.
In answer to the two questions proposed in your letter, I say—That if my style is like Mr Ames’s, I may truly assert that I am not a copist. I think that I am tolerably well acquainted with the merits of Mr Ames: while I admire the strength of his imagination, I must say that I think it greater than the solidity of his judgment: I am impressed with a deep sense of obligation for your friendly hint.
My authority for the quotation (n.p.10.) is the Federal Prints. If my memory is faithful, the Letter to Judge Wythe has been imputed to Jefferson in a number of them. I found the extract I used in Thomas’s Spy, which is generally considered as very correct—I herewith forward the paper for your inspection. I cannot conceal my mortification at now knowing the real Author of the Letter; nor can I suppress my indignation at the intention and notwithstanding the implication of myself I will add—incautiousness, which steals from one and cheats another. The errour I have been unguardedly led into I will most readily correct.
Permit me to new remembrances to your Family, and to assure you of my being, with profound respect, / Dear Sir, / Your most huml. Servt.
W. Cunningham Jr.